Digitally signed by
                                                                           Reporter of Decisions

                         Illinois Official Reports                         Reason: I attest to the
                                                                           accuracy and integrity
                                                                           of this document
                                                                           Date: 2019.12.10
                                Supreme Court                              14:33:19 -06'00'




                           People v. Clark, 2019 IL 122891




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               ELIZABETH M. CLARK, Appellee.



Docket No.           122891



Filed                June 6, 2019
Rehearing denied     October 2, 2019



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Whiteside County, the Hon.
                     Stanley B. Steines, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Circuit court judgment affirmed.
                     Cause remanded.


Counsel on           Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
Appeal               Solicitor General, and Michael M. Glick and Eldad Z. Malamuth,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.

                     James E. Chadd, State Appellate Defender, Patricia Mysza, Deputy
                     Defender, and Pamela Rubeo, Assistant Appellate Defender, of the
                     Office of the State Appellate Defender, of Chicago, for appellee.
     Justices                  JUSTICE NEVILLE delivered the judgment of the court, with
                               opinion.
                               Justices Thomas, Kilbride, and Garman concurred in the judgment and
                               opinion.
                               Justice Burke dissented, with opinion, and dissented upon denial of
                               rehearing, without opinion, joined by Chief Justice Karmeier and
                               Justice Theis.



                                               OPINION

¶1         Defendant, Elizabeth M. Clark, pled guilty to charges of burglary and unlawful use of a
      credit card and was released on bond pending the imposition of sentence. While awaiting
      sentencing, defendant was found guilty by the circuit court of violating section 31-6(a) of the
      Criminal Code of 2012 (Criminal Code) (720 ILCS 5/31-6(a) (West 2014)) for knowingly
      failing to report to the Whiteside County Jail, as required by her bail bond.
¶2         The appellate court found that defendant’s failure to report did not constitute an escape
      because she was not in custody while on bond awaiting sentencing. 2017 IL App (3d) 140987,
      ¶ 11. The appellate court reversed the circuit court, and we granted the State’s petition for leave
      to appeal (Ill. S. Ct. R. 315(a) (eff. Nov. 1, 2017)). For the reasons that follow, we reverse the
      judgment of the appellate court and affirm the judgment of the circuit court.

¶3                                          I. BACKGROUND
¶4        The record contains the following uncontested facts. On October 31, 2012, defendant, who
      has a history of alcohol and substance abuse, pled guilty in the circuit court of Whiteside
      County to one count each of burglary and unlawful use of a debit card. While awaiting
      sentencing, defendant was released on bond so she could seek and receive substance abuse
      treatment. Defendant was sentenced to 90 days in jail, with credit for time served, followed by
      a term of 30 months’ probation. As conditions of her probation, defendant was ordered to
      satisfactorily complete substance abuse evaluation and treatment, refrain from possessing or
      consuming alcohol or other prohibited substances, submit to periodic urine tests, and pay
      certain fees and fines.
¶5        In January 2013, the State filed a petition alleging violation of probation. Defendant was
      taken into custody, and the court found that defendant violated the terms of her probation. In
      February 2013 she was released on a $50,000 recognizance bond to receive treatment. On April
      19, 2013, defendant’s probation was revoked, and she was resentenced to 74 days in jail, time
      served, and a new probation term of 30 months.
¶6        In July 2013, the State filed another petition alleging violation of probation, and in
      September 2013, the court found that defendant violated the terms of her probation. In
      December 2013, defendant was taken into custody. On January 9, 2014, the circuit court
      released defendant on a temporary recognizance bond of $50,000. The court released defendant
      into the custody of her father for transportation directly to the White Oaks treatment center for
      inpatient substance abuse treatment.


                                                   -2-
¶7         Defendant successfully completed inpatient treatment at White Oaks, and thereafter, on
       February 25, 2014, the circuit court entered an order modifying the conditions of her bond.
       Defendant’s bond was modified to require her to directly enter into the Margaret Stutsman
       Lodge, which is a halfway house featuring an extended residential care program for persons
       recovering from drug and alcohol addiction. Defendant was allowed to leave the halfway house
       for purposes of employment, medical needs, and 12-step program meetings. The modified
       bond condition also required that upon her release or discharge from the lodge, “for whatever
       reason (including but not limited to withdrawal, discharge, or successful completion of
       treatment), the Defendant must immediately return to the custody of Whiteside County Jail
       using the most direct route of travel and without delay or departure therefrom.”
¶8         On June 5, 2014, defendant left the halfway house but failed to report to the Whiteside
       County Jail. That same day, the State filed an application to increase defendant’s bond, and the
       circuit court issued an arrest warrant. On June 17, 2014, at the close of a hearing, defendant’s
       April 2013 sentence of probation was revoked, and she was resentenced on her original
       offenses. On the burglary conviction, defendant was sentenced to 3 years’ imprisonment with
       281 days’ credit and 2 years of mandatory supervised release. On the debit card conviction,
       she was concurrently sentenced to one year of imprisonment with 281 days’ credit and one
       year of mandatory supervised release.
¶9         On the day defendant failed to report to the county jail, the State also filed an information
       charging defendant with the offense of escape in violation of section 31-6(a) of the Criminal
       Code, which is divided into two independent clauses: one clause containing an escape from
       custody provision and the other clause containing a knowing failure to report provision. 720
       ILCS 5/31-6(a) (West 2014). The State charged that “defendant, having been convicted of the
       felony offense of Burglary and Unlawful Use of Debit Card, knowingly failed to report to the
       Whiteside County Jail as required on June 6, 2014, in accordance with the terms and conditions
       of her Temporary Recognizance Bond.” Defendant surrendered herself to the Whiteside
       County Jail on June 14, 2014.
¶ 10       The circuit court conducted a stipulated bench trial on September 23, 2014, in which the
       court accepted the above-recited stipulated facts. In the stipulation, defendant admitted that
       after she left the Margaret Stutsman Lodge she did not report directly to the county jail and
       acknowledged that the conditions of her bond required her to do so.
¶ 11       Seeking acquittal, defense counsel argued, inter alia, that because defendant was out on
       bond and was not serving a prison sentence at the time she failed to report to the county jail,
       this failure amounted to a violation of her bond, rather than an escape. Counsel asserted that
       escape is the unauthorized departure from custody and, since a defendant who is free on bond
       is not in custody, there is no custody from which to escape.
¶ 12       The prosecutor argued that the plain language of the knowing failure to report provision
       does not require that a defendant be “in custody.” According to the prosecutor, a convicted
       felon who knowingly fails to report to a penal institution has committed the offense. The
       prosecutor further argued that, because both of those elements were satisfied in defendant’s
       case, she was guilty of violating section 31-6(a) despite the fact that she had been released on
       bond.
¶ 13       The circuit court found defendant guilty of escape. In so doing, the court noted that
       defendant had been convicted of two felony charges and was awaiting sentencing for those


                                                   -3-
       convictions. Further, the court observed that the terms of her recognizance bond required her
       to return immediately to the Whiteside County Jail after her discharge from the halfway house.
       The circuit court determined that defendant’s knowing failure to report to the county jail after
       leaving the halfway house constituted a violation of section 31-6(a). Accordingly, the court
       found that the State had satisfied its evidentiary burden, and the court convicted defendant of
       the offense of escape. After denying defendant’s motion for a new trial, the circuit court
       sentenced defendant to 30 months’ probation, to be served consecutively to the prison term she
       received for her original convictions of burglary and unlawful use of a debit card.
¶ 14        On direct review, the appellate court reversed defendant’s conviction for escape. 2017 IL
       App (3d) 140987, ¶¶ 16-19. Relying on this court’s holding in People v. Campa, 217 Ill. 2d
       243, 259 (2005), the appellate court determined that, in order for a convicted felon to commit
       the offense of escape, he or she must first be in custody. 2017 IL App (3d) 140987, ¶ 11. The
       appellate court drew a distinction between bail and custody and focused its analysis on whether
       defendant was in custody when she failed to report to the county jail after leaving the halfway
       house. The court stated that a “defendant released on bail or a recognizance bond is not
       considered to be in ‘custody’ per the Corrections Code.” Id.
¶ 15        The appellate court determined that defendant was not in “custody” for purposes of the
       escape statute at the time she violated the terms of her bond by failing to report to the county
       jail after leaving the halfway house. The court observed that, during the time defendant was
       out on bail, she was no longer under the authority of the sheriff or the Illinois Department of
       Corrections but rather was under the authority of the circuit court. The appellate court also
       observed that there was no requirement that personnel from either the county jail or the circuit
       court transport her to the county jail. Id. ¶¶ 13-14. The appellate court held: “Because the State
       could not establish that [defendant] was in custody, a requirement inherent in the offense of
       escape, it could not prove she was guilty of escape beyond a reasonable doubt.” Id. ¶ 16. The
       State appeals.

¶ 16                                           II. ANALYSIS
¶ 17       The issue presented in this case is whether the State is required to show that a convicted
       felon was in “custody” in order to prove that he or she violated the failure to report provision
       in the second clause of section 31-6(a) of the Criminal Code. 720 ILCS 5/31-6(a) (West 2014).
       Resolution of this issue involves statutory interpretation, which presents a question of law and
       is subject to de novo review. People v. Smith, 2016 IL 119659, ¶ 15. For the following reasons,
       we hold that the statute does not require the State to make such a showing.
¶ 18       The primary objective of statutory construction is to ascertain and give effect to the true
       intent of the legislature. All other canons and rules of statutory construction are subordinate to
       this cardinal principle. People v. Jamison, 229 Ill. 2d 184, 188 (2008); People ex rel. Director
       of Corrections v. Booth, 215 Ill. 2d 416, 423 (2005); People v. Botruff, 212 Ill. 2d 166, 174
       (2004); In re Detention of Lieberman, 201 Ill. 2d 300, 307 (2002).

¶ 19                                        A. Plain Language
¶ 20       The most reliable indicator of legislative intent is the language of the statute, given its plain
       and ordinary meaning. A court must view the statute as a whole, construing words and phrases
       in light of other relevant statutory provisions and not in isolation. Each word, clause, and

                                                     -4-
       sentence of a statute must be given a reasonable meaning, if possible, and should not be
       rendered superfluous. The court may consider the reason for the law, the problems sought to
       be remedied, the purposes to be achieved, and the consequences of construing the statute one
       way or another. Also, a court presumes that the General Assembly did not intend absurdity,
       inconvenience, or injustice in enacting legislation. In re Appointment of Special Prosecutor,
       2019 IL 122949, ¶ 23; People v. Brown, 2013 IL 114196, ¶ 36; Botruff, 212 Ill. 2d at 174-75.
¶ 21       Section 31-6 of the Criminal Code provides in part as follows:
                  “§ 31-6. Escape; failure to report to a penal institution or to report for periodic
              imprisonment.
                          (a) A person convicted of a felony or charged with the commission of a
                      felony, *** who intentionally escapes from any penal institution or from the
                      custody of an employee of that institution commits a Class 2 felony; however,
                      a person convicted of a felony *** who knowingly fails to report to a penal
                      institution or to report for periodic imprisonment at any time or knowingly fails
                      to return from furlough or from work and day release or who knowingly fails
                      to abide by the terms of home confinement is guilty of a Class 3 felony.
                          (b) A person convicted of a misdemeanor or charged with the commission
                      of a misdemeanor, *** who intentionally escapes from any penal institution or
                      from the custody of an employee of that institution commits a Class A
                      misdemeanor; however, a person convicted of a misdemeanor *** who
                      knowingly fails to report to a penal institution or to report for periodic
                      imprisonment at any time or knowingly fails to return from furlough or from
                      work and day release or who knowingly fails to abide by the terms of home
                      confinement is guilty of a Class B misdemeanor.
                          (b-1) A person in the custody of the Department of Human Services under
                      the provisions of the Sexually Violent Persons Commitment Act under a
                      detention order, commitment order, conditional release order, or other court
                      order who intentionally escapes from any secure residential facility or from a
                      Department employee or any of its agents commits a Class 2 felony.
                          (c) A person in the lawful custody of a peace officer for the alleged
                      commission of a felony offense *** and who intentionally escapes from custody
                      commits a Class 2 felony; however, a person in the lawful custody of a peace
                      officer for the alleged commission of a misdemeanor offense *** who
                      intentionally escapes from custody commits a Class A misdemeanor.
                          (c-5) A person in the lawful custody of a peace officer for an alleged
                      violation of a term or condition of probation, conditional discharge, parole,
                      aftercare release, or mandatory supervised release for a felony *** who
                      intentionally escapes from custody is guilty of a Class 2 felony.
                          (c-6) A person in the lawful custody of a peace officer for an alleged
                      violation of a term or condition of supervision, probation, or conditional
                      discharge for a misdemeanor *** who intentionally escapes from custody is
                      guilty of a Class A misdemeanor.
                          (d) A person who violates this Section while armed with a dangerous
                      weapon commits a Class 1 felony.” 720 ILCS 5/31-6 (West 2014).

                                                  -5-
¶ 22       “The legislature has the power to declare and define conduct constituting a crime and to
       determine the nature and extent of punishment for it.” People v. Simmons, 145 Ill. 2d 264, 269
       (1991); accord People v. Miller, 171 Ill. 2d 330, 333 (1996) (observing that “the legislature
       has wide discretion in defining crimes and prescribing penalties for those crimes”). Here, it is
       clear from the plain language of section 31-6 that the legislature has forged a single offense of
       escape that can be committed in a number of ways. The several subsections of section 31-6
       target distinct conduct and contain distinct elements. See, e.g., People v. Price, 221 Ill. 2d 182,
       189 (2006); People v. Graves, 207 Ill. 2d 478, 484-85 (2003).
¶ 23       As earlier noted, section 31-6(a) is divided into two independent clauses separated by a
       semicolon, with the second clause beginning with the word “however.” The first clause
       contains an escape from custody provision, and the second clause includes a knowing failure
       to report provision. The word “custody” appears only in the first provision, which involves
       escape from the custody of a penal institution or its employee. The word “custody” is absent
       from the failure to report provision. “When the legislature includes particular language in one
       section of a statute but omits it in another section of the same statute, courts presume that the
       legislature acted intentionally and purposely in the inclusion or exclusion [citations], and that
       the legislature intended different meanings and results [citations].” Chicago Teachers Union,
       Local No. 1 v. Board of Education of the City of Chicago, 2012 IL 112566, ¶ 24; see People v.
       Goossens, 2015 IL 118347, ¶ 12 (“It is well settled that when the legislature uses certain
       language in one instance of a statute and different language in another part, we assume different
       meanings were intended.”); People v. Hudson, 228 Ill. 2d 181, 193 (2008) (same). A court
       must not depart from a statute’s plain language by reading into it exceptions, limitations, or
       conditions that the legislature did not express. People v. Witherspoon, 2019 IL 123092, ¶ 24;
       People v. Casas, 2017 IL 120797, ¶ 18; Vincent v. Alden-Park Strathmoor, Inc., 241 Ill. 2d
       495, 506 (2011).
¶ 24       Because the plain and unambiguous language of the knowing failure to report provision of
       section 31-6(a) does not contain a “custody” element, we will not presume that the legislature
       intended to include such an element therein. We will not assign the same meaning to these two
       provisions of section 31-6(a) or engraft the custody element of the escape from custody
       provision onto the failure to report provision. See, e.g., Cassidy v. China Vitamins, LLC, 2018
       IL 122873, ¶¶ 21-22; People v. Smith, 2016 IL 119659, ¶¶ 29-30; In re Mary Ann P., 202 Ill.
       2d 393, 409 (2002).
¶ 25       In the case at bar, each of the two clauses of section 31-6(a), separated by a semicolon,
       targets distinct conduct and contains different elements. The first clause criminalizes the actual
       escape from the “custody” of a penal institution or its employee. The second clause includes a
       provision that criminalizes the knowing failure to report to a penal institution or for periodic
       imprisonment. Because the legislature used the word “custody” in the first clause of section
       31-6(a) but did not use the word “custody” in the knowing failure to report provision of the
       second clause, we conclude that the legislature did not intend to require the State to prove that
       a convicted felon was in custody before it could establish that he or she violated the knowing
       failure to report provision of section 31-6(a).
¶ 26       The plain language of the knowing failure to report provision of the escape statute makes
       clear that the statute is violated when two elements are proved: (1) “[a] person is convicted of
       a felony,” and (2) the person “knowingly fails to report to a penal institution or to report for


                                                    -6-
       periodic imprisonment.” 720 ILCS 5/31-6(a) (West 2014). We hold that the State is only
       required to prove these elements. 1 Unless the language of a statute is ambiguous, a court
       should not resort to further aids of construction and must apply the statute as written. People
       v. Cherry, 2016 IL 118728, ¶ 13; LaSalle Bank National Ass’n v. Cypress Creek 1, LP, 242 Ill.
       2d 231, 237 (2011); Burrell v. Southern Truss, 176 Ill. 2d 171, 174 (1997).

¶ 27                                       B. Legislative History
¶ 28        However, defendant argues that “a close look at how the legislature has amended [section
       31-6(a)] over time shows that the intended target of either clause of [section 31-6(a)] are those
       individuals in custody.” We disagree. Although the plain language of section 31-6(a) renders
       discussion of its legislative history unnecessary, the legislative history actually supports our
       construction.
¶ 29        Section 31-6 originally provided that an escape occurred only when (a) a person convicted
       of or charged with a felony intentionally escaped from the custody of any penal institution or
       its employee, (b) a person convicted of or charged with a misdemeanor intentionally escaped
       from the custody of any penal institution or its employee, or (c) a person in the lawful custody
       of a peace officer who intentionally escaped from custody. Ill. Rev. Stat. 1961, ch. 38, ¶ 31-6.
       Each subsection prescribed a specific penalty. Id. The 1970 revised Committee Comments to
       section 31-6 explain as follows:
                    “Section 31-6 combines in logical sequence, with appropriate penalties which are
                substantially the same as now provided, the unrelated provisions found in [section 2807
                of chapter 23 on] escape and intent to escape from State Reformatory for Women,
                [section 121 of chapter 108 on] escape and attempt to escape from Illinois State
                Penitentiary, and [section 228b of chapter 38 on] escape and intent to escape from
                county jail. However, instead of relating the offense to the place of confinement only,
                section 31-6 uses the term ‘penal institution’ *** and then relates the penalty to the
                seriousness of the offense of which the escapee has been convicted or charged.” 720
                ILCS Ann. 5/31-6, Committee Comments-1970, at 419 (Smith-Hurd 2010).
       Section 31-6 remained substantially unchanged for many years. See Ill. Rev. Stat. 1977, ch.
       38, ¶ 31-6; Ill. Rev. Stat. 1981, ch. 38, ¶ 31-6.
¶ 30        This court was required to construe section 31-6(a) as it then existed in People v. Simmons,
       88 Ill. 2d 270 (1981). Simmons was committed to the Illinois Department of Corrections for
       several felonies. He was transferred from prison to the Peoria Community Correctional Center.
       One day he was allowed six hours of “independent day release” to go shopping. A correctional
       center employee drove Simmons to a local shopping center and left him unaccompanied.
       Simmons was required to phone in periodically, and his brother was going to drive him back
       to the correctional center. Simmons never returned from his shopping trip, and he was
       eventually arrested in Davenport, Iowa. Id. at 271.



           1
            Actually, Illinois courts already apply the statute as written by way of jury instructions that do not
       include custody as an element of escape by failure to report. See Illinois Pattern Jury Instructions,
       Criminal, Nos. 22.25 (definition), 22.26 (issues) (approved Apr. 29, 2016); Illinois Pattern Jury
       Instructions, Criminal Nos. 22.25, 22.26 (4th ed. 2000) (same).

                                                       -7-
¶ 31        Simmons was convicted of escape in violation of section 31-6 (Ill. Rev. Stat. 1977, ch. 38,
       ¶ 31-6(a)) as described above. Before this court, Simmons argued that he did not violate section
       31-6 because he did not commit an “ ‘escape,’ ” which is prohibited, but rather only a “ ‘failure
       to return,’ ” which is not. He also argued that the correctional center was not a “ ‘penal
       institution’ ” within the meaning of the statute. Simmons, 88 Ill. 2d at 272. This court rejected
       both arguments.
¶ 32        We held that defendant escaped from the custody of the correctional center. We attributed
       a broad meaning to the word “escape” consistent with its legal and ordinary usage. Id. at 273.
       We reasoned:
                    “The defendant was committed to the Department of Corrections and sent to the
                Peoria Community Correctional Center. However much the limits of his confinement
                were temporarily enlarged, or the restrictions on his conduct temporarily lessened, he
                was still legally in the custody of the Center, and had a legal duty to submit to that
                custody. When he exceeded the lawful limits of his liberty, whether by stepping across
                the invisible boundary around the shopping center or by standing still while the
                boundary, with the passage of time, shrank to the physical confines of the Peoria
                Community Correctional Center itself, he escaped from the Center.” (Emphases
                added.) Id. at 273-74.
       This court also held that the correctional center was a “penal institution” within the meaning
       of section 31-6(a). Id. at 274-75.
¶ 33        This court revisited the issue of escape from a penal institution in two consolidated cases.
       People v. Marble, 91 Ill. 2d 242 (1982). Defendant Marble was sentenced to imprisonment at
       the Cook County Jail with a provision for work release at the jail’s work release center. He
       was allowed to leave the jail on work release but had to return by 8 p.m. One day he failed to
       return. Defendant Cole was sentenced to work release at the Peoria Community Correctional
       Center. One day he violated the conditions of his work release and failed to return. Each
       defendant was subsequently apprehended and found guilty of escape in violation of section 31-
       6(a) as it then existed. Id. at 245-46. Following the reasoning of Simmons, this court held that
       each defendant was sentenced to a penal institution and that “a failure to return from a
       temporary release may violate section 31-6(a).” Id. at 247.
¶ 34        Shortly after Simmons and Marble, the legislature amended section 31-6 to codify that the
       failure to return from furlough or from work and day release constitutes escape. People v.
       Campa, 217 Ill. 2d 243, 258 (2005); Ill. Rev. Stat. 1983, ch. 38, ¶ 31-6.
¶ 35        However, as amended in 1983, section 31-6(a) did not prohibit the knowing failure to
       report. Two years later, the legislature addressed this gap. Introduced as House Bill 332, Public
       Act 84-1083 (eff. Dec. 2, 1985) amended section 31-6(a) to add the failure to report provisions.
       Ill. Rev. Stat. 1985, ch. 38, ¶ 31-6. During the legislative debates, Representative Koehler
       observed that the statute permitted law enforcement officers to apprehend persons who failed
       to return from furlough. However, she explained: “But the law did not provide that that person
       who did not show up for the first time of periodic imprisonment, there was no mechanism
       whereby that individual could... could be charged with an offense for simply not showing up.”
       (Emphasis added.) 84th Ill. Gen. Assem., House Proceedings, Mar. 13, 1985, at 32 (statements
       of Representative Koehler). Representative Cullerton likewise observed that if someone who
       was sentenced to periodic imprisonment “showed up the first day but didn’t come back the


                                                   -8-
       second day, it would be an escape.” 84th Ill. Gen. Assem., House Proceedings, Mar. 13, 1985,
       at 33 (statements of Representative Cullerton). He explained: “The purpose of the Bill was to
       provide that if someone was sentenced to periodic imprisonment and they didn’t show up for
       the first day that they were suppose[d] to appear that we deem that the offense of escape.” Id.
¶ 36        During the Senate’s consideration of House Bill 332, Senator Smith explained:
                “House Bill 332 covers a gap. [It] amends the Criminal Code for failure to report for
                periodic imprisonment. Someone who has received a sentence of periodic
                imprisonment and if they fail to report to begin their sentence, they have committed a
                crime ***. Nothing in the law presently makes it a crime for not showing up for the
                first day.” (Emphases added.) 84th Ill. Gen. Assem., Senate Proceedings, June 5, 1985,
                at 17 (statements of Senator Smith).
¶ 37        The evolution of section 31-6 makes clear the intent of the legislature that subsection (a)
       provides for distinct situations. The original situation, escape from custody, is addressed in the
       first clause of subsection (a). Other situations, such as failure to return to custody from furlough
       or work and day release, are addressed in the second clause of subsection (a).
¶ 38        Yet another situation, at issue here, is failure to report, which is also addressed in the second
       clause of subsection (a). The statements of Representative Koehler and Senator Smith indicate
       that the legislature addressed a distinct and specific gap in then-existing law. Further, the
       statements of Representative Cullerton and Senator Smith indicate the legislature’s discrete
       response: (1) if a person is sentenced to periodic imprisonment and (2) if that person fails to
       report to begin the sentence, then that person has committed a crime, denominated as escape.
       Custody is simply not an element in the distinct situation of failing to report, based on the plain
       language of section 31-6(a) and expressly confirmed in the legislative debates. Therefore,
       rather than supporting defendant’s argument, the legislative history of section 31-6 actually
       confirms the statute’s plain and ordinary meaning, that custody is irrelevant to the crime of
       failing to report.
¶ 39        Relying on language from this court in Campa, 217 Ill. 2d 243, the appellate court
       determined that, in order for a convicted felon to commit the offense of escape, he or she must
       first be in custody. 2017 IL App (3d) 140987, ¶ 11. In Campa, this court was required to
       construe the term “custody” within the meaning of the speedy-trial provision of the Code of
       Criminal Procedure of 1963 (725 ILCS 5/103-5(a) (West 2000)). Campa, 217 Ill. 2d at 254.
       This court concluded that “the legislature did not intend that the term ‘custody,’ as it is used in
       the speedy-trial statute, be equated to confinement. Rather, we believe that the legislature
       intended the term ‘custody’ to have a broad meaning and encompass lesser forms of restraint
       than confinement.” Id.
¶ 40        As support for this construction of the speedy-trial statute, this court in Campa discussed
       the Simmons and Marble decisions, as well as the subsequent amendments to section 31-6. We
       concluded as follows:
                     “Since escape is the unauthorized departure from custody (Simmons, 88 Ill. 2d at
                272-73), a defendant cannot escape unless he is first in custody. *** The escape statute
                shows that the legislature intended the crime of escape to evolve with the changing
                terms of detention used as part of the programs at our correctional institutions. A
                defendant must necessarily be in ‘custody’ while participating in these programs if he



                                                     -9-
               is to be held accountable for ‘escape’ for failure to comply with the terms of the
               programs.” (Emphasis added.) Id. at 259.
¶ 41       Our analysis of the plain language of section 31-6, confirmed by its legislative history,
       clearly supports the second and third above-quoted sentences. “Custody” is an essential
       element in failing to return to custody from furlough or work and day release. However, our
       analysis clearly shows that escape by failure to report does not contain a custody element.
       Therefore, the emphasized sentence was an overstatement, and we hereby abrogate it to the
       extent it effectively nullifies the failure to report provision in section 31-6. Consequently, the
       appellate court’s reliance thereon was erroneous.
¶ 42       Proceeding under the premise that escape by failure to report contains a custody element,
       the appellate court discussed case law construing “custody” as it relates to other statutes. 2017
       IL App (3d) 140987, ¶¶ 11-14. Particularly, relying on this court’s statement that “defendants
       released on bail or on their own recognizance are no longer in the custody of law enforcement”
       (People v. Hunt, 234 Ill. 2d 49, 63 (2009)), the appellate court concluded that defendant, who
       was released on bond, was not in custody and could not be charged with failure to report. 2017
       IL App (3d) 140987, ¶¶ 14-15. Likewise, we are invited to consider the meaning of “custody”
       in the context of statutes pertaining to bail (725 ILCS 5/110-1 et seq. (West 2014)), violation
       of bail bond (720 ILCS 5/32-10 (West 2014)), speedy trial (725 ILCS 5/103-5 (West 2014)),
       and presentence credit (730 ILCS 5/5-4.5-100(b) (West 2014)).
¶ 43       We decline the invitation. We have held that custody is not an element of the offense of
       escape by failure to report based on its clear and unambiguous language. “When the statutory
       language is clear and unambiguous, it must be given effect without resort to other tools of
       construction.” People v. Christopherson, 231 Ill. 2d 449, 454-55 (2008). Therefore, we need
       not and do not consider whether defendant was or was not “in custody” pursuant to other
       statutes.

¶ 44                                    C. “Constructive” Custody
¶ 45       In support of the appellate court’s decision, defendant argues that each of the situations
       covered in the second clause of section 31-6(a) “is a type of detention involving constructive
       custody. Thus, even though the exact word ‘custody’ is not contained in that subsection, under
       the statute’s plain language, it only applies when an individual fails to return or report from
       constructive custody.” We reject this argument.
¶ 46       This court has construed the word “custody” within the meaning of other statutes. We have
       recognized that the word “custody” is very elastic and expansive and encompasses not only
       actual physical custody but also “constructive” custody, which denotes control by legal
       authority. People v. Beachem, 229 Ill. 2d 237, 245-46 (2008) (construing 730 ILCS 5/5-8-7(b)
       (West 2004) (presentence credit)); Campa, 217 Ill. 2d at 253-54 (construing 725 ILCS 5/103-
       5(a) (West 2000) (speedy trial)).
¶ 47       However expansive the concept of “custody,” the plain language of the failure to report
       provision of section 31-6(a), as confirmed by its legislative history, makes clear that custody
       is not an element of the offense. The legislature addressed a gap in section 31-6(a) that lacked
       a mechanism of enforcement. “Nothing in the law” made it a crime to fail to report for the first
       day to a penal institution or to periodic imprisonment. Rather than invoke “constructive
       custody,” the legislature proscribed conduct that heretofore was not illegal. The legislature

                                                   - 10 -
       simply created another means of committing the offense of escape that does not include
       custody as an element. See 84th Ill. Gen. Assem., Senate Proceedings, June 5, 1985, at 17
       (statements of Senator Smith). This court may not “constructively” add a requirement to a
       statute that the legislature plainly chose not to include. See, e.g., Witherspoon, 2019 IL 123092,
       ¶ 24; People v. Johnson, 2013 IL 114639, ¶ 12; People v. Lewis, 223 Ill. 2d 393, 402-03 (2006).
       “No rule of construction authorizes this court to declare that the legislature did not mean what
       the plain language of the statute imports, nor may we rewrite a statute to add provisions or
       limitations the legislature did not include.” Smith, 2016 IL 119659, ¶ 28; accord People v.
       Woodard, 175 Ill. 2d 435, 443 (1997).
¶ 48       Construing the plain and unambiguous language of the knowing failure to report provision
       of section 31-6(a) of the Criminal Code, we hold that custody is not an element of the offense.
       The knowing failure to report provision applies to defendant’s conduct because she failed to
       report to the Whiteside County Jail after leaving the halfway house as required by her bail
       bond. Therefore, the State established that defendant violated the escape statute when it proved
       that defendant, a convicted felon, knowingly failed to report to a penal institution as required
       by the conditions of her bail bond.

¶ 49                            D. Prosecutorial Discretion: Failure to Report
                                           or Violation of Bail Bond
¶ 50       Thus, it was ultimately within the discretion of the prosecutor to charge defendant with
       either violation of bail bond (720 ILCS 5/32-10 (West 2014)) or escape by failure to report (id.
       § 31-6(a)). At trial, the parties disagreed as to which crime was more appropriate for defendant
       to be charged with.
¶ 51       A court may not order the state’s attorney to file a particular charge against a defendant.
       In re J.J., 142 Ill. 2d 1, 7 (1991); People ex rel. Daley v. Moran, 94 Ill. 2d 41, 46 (1983).
       Rather, the state’s attorney has the exclusive discretion to decide which of several charges shall
       be brought or whether to prosecute at all. People v. Jamison, 197 Ill. 2d 135, 161 (2001)
       (collecting cases); People v. Pankey, 94 Ill. 2d 12, 16 (1983). It is also quite established that
       “the State has the discretion to prosecute under either of two statutes where a defendant’s
       conduct violates both statutes and the statutes contain different elements.” People v. Buffalo
       Confectionery Co., 78 Ill. 2d 447, 458 (1980) (collecting cases); see Jamison, 197 Ill. 2d at
       162.
¶ 52       We have held that a person commits the offense of escape by failure to report, as provided
       by section 31-6(a), when he or she is convicted of a felony and fails to report to a penal
       institution or for periodic confinement. 720 ILCS 5/31-6(a) (West 2014). In contrast, a person
       commits the offense of violation of bail bond when he or she has forfeited bail and wilfully
       failed to surrender within 30 days after the forfeiture. Id. § 32-10(a); People v. Ratliff, 65 Ill.
       2d 314, 318 (1976) (stating elements); People v. Costa, 2013 IL App (1st) 090833, ¶ 20 (same).
¶ 53       In the case at bar, given defendant’s probation record, it was entirely reasonable for the
       prosecutor to charge defendant with escape by failure to report to jail upon her departure from
       the halfway house, rather than wait for 30 days to charge defendant with violation of bail bond.
       Probation is a type of judgment after the defendant has been found guilty. People v. Allegri,
       109 Ill. 2d 309, 314 (1985). Probation simultaneously serves as a form of punishment and a
       method of rehabilitation. People v. Meyer, 176 Ill. 2d 372, 379 (1997). The purpose of


                                                   - 11 -
       probation is to benefit society by restoring a defendant to useful citizenship, rather than
       allowing a defendant to become a burden as a habitual offender. Id. “It is employed when the
       defendant’s continued presence in society would not be threatening and the defendant’s
       rehabilitation would be enhanced.” Allegri, 109 Ill. 2d at 314. A court’s subject-matter
       jurisdiction over a defendant on probation lasts only for the duration of the probation (People
       v. Carter, 165 Ill. App. 3d 169, 172 (1988)) and ends with the probation expiration date (People
       v. Wilson, 293 Ill. App. 3d 339, 31 (1997)). “Once the probation period ends,” “probation is
       terminated and there is nothing left to revoke or modify.” Id.
¶ 54       Here, through probation, the circuit court retained jurisdiction over defendant to provide
       her with the opportunity to receive treatment. See, e.g., People v. Neckopulos, 284 Ill. App. 3d
       660, 663-64 (1996). However, she repeatedly violated the terms of her probation. On April 19,
       2013, the circuit court revoked defendant’s original sentence of probation and resentenced her
       to a 30-month probation term. In September 2013 the court found that defendant violated the
       terms of her probation. However, it is noteworthy that the court did not revoke the April 2013
       probation order. Rather, the court released her for inpatient substance abuse treatment and
       subsequently for an extended residential care program at a halfway house. Thus, the April 2013
       probation order was in effect in June 2014 when defendant was charged with escape for failing
       to report to jail after leaving the halfway house and remained in effect until June 17, 2014,
       when that order was revoked and defendant was resentenced to imprisonment on her original
       offenses. Indeed, the court’s retention of jurisdiction over defendant shows that the court was
       striving to enhance her rehabilitation. We hold that it was within the discretion of the
       prosecutor to charge defendant with failure to report to jail upon her departure from the halfway
       house, rather than to wait for 30 days in order to charge her with violation of bond.

¶ 55                                         III. CONCLUSION
¶ 56       “Where, as here, a statute is clear and unambiguous, it must be enforced as written.” Booth,
       215 Ill. 2d at 426. If our construction of section 31-6(a) is not what the General Assembly
       intended, we invite that body to review this statutory scheme and revise it for purposes of
       clarity. See, e.g., People v. Pearse, 2017 IL 121072, ¶ 48.
¶ 57       For the foregoing reasons, we reverse the appellate court’s judgment and affirm the circuit
       court’s judgment finding defendant guilty of escape in violation of section 31-6(a) of the
       Criminal Code. We remand the matter to the circuit court for proceedings consistent with this
       opinion.

¶ 58      Appellate court judgment reversed.
¶ 59      Circuit court judgment affirmed.
¶ 60      Cause remanded.

¶ 61       JUSTICE BURKE, dissenting:
¶ 62       The majority states the issue in this case as “whether the State is required to show that a
       convicted felon was in ‘custody’ in order to prove that he or she violated” the portion of the
       escape statute that makes it a felony offense to knowingly fail to report to a penal institution.
       Supra ¶ 17; see 720 ILCS 5/31-6(a) (West 2014). This question could have been answered
       easily by reference to our long-standing case law. As this court has held, escape is the

                                                  - 12 -
       unauthorized departure from custody (People v. Simmons, 88 Ill. 2d 270, 272-73 (1981)), and
       therefore, “ ‘defendant cannot escape unless he is first in custody.’ ” People v. Beachem, 229
       Ill. 2d 237, 254 (2008) (quoting People v. Campa, 217 Ill. 2d 243, 259 (2005)). Nevertheless,
       the majority concludes, in direct contravention to our case law, that custody is not an element
       of this offense.
¶ 63        I disagree with the majority and would hold, in accord with our case law, that a defendant
       must necessarily be in custody to be held accountable for escape. Accordingly, I respectfully
       dissent.

¶ 64                                         BACKGROUND
¶ 65       On October 31, 2012, the defendant, Elizabeth M. Clark, pled guilty to charges of burglary
       and unlawful use of a credit card in the circuit court of Whiteside County. She was sentenced
       to 30 months’ probation, with the conditions that she not possess or consume alcohol, that she
       submit to a weekly urine test, and that she complete an evaluation and obtain treatment for
       substance abuse.
¶ 66       On January 15, 2013, the State filed a petition alleging that defendant failed to comply with
       the conditions of her probation. Defendant was taken into custody on January 18, 2013, and at
       a hearing on January 25, 2013, the court found defendant had violated her probation.
       Thereafter, on April 19, 2013, a sentencing hearing was held, and defendant was resentenced
       to a new term of 30 months’ probation with substantially the same conditions as her previous
       sentence. 2
¶ 67       On July 29, 2013, the State filed a second petition alleging that defendant failed to comply
       with the conditions of her probation. At a September 6, 2013, hearing, the circuit court accepted
       a written admission prepared by defendant and found her in violation of probation. A
       presentencing report was ordered, and the matter was continued for resentencing at a later date.
       With defendant in custody, a hearing was held on January 3, 2014, at which time the circuit
       court agreed to release defendant on a $50,000 recognizance bond 3 if and when inpatient
       treatment for substance abuse became available. The court also continued the matter for
       sentencing to February 7, 2014.
¶ 68       On January 9, 2014, while defendant was still awaiting resentencing for violation of
       probation, an order was entered pursuant to the court’s ruling on January 3, releasing defendant

           2
             Neither of defendant’s probation orders are contained in the record. The descriptions of the
       conditions imposed in the probation orders are taken from the presentence investigation report prepared
       for defendant’s sentencing in her escape trial.
           3
             Section 110-2 of the Code of Criminal Procedure of 1963 (725 ILCS 5/110-2 (West 2016))
       provides:
           “When from all the circumstances the court is of the opinion that the defendant will appear as
           required either before or after conviction and the defendant will not pose a danger to any person or
           the community and that the defendant will comply with all conditions of bond, *** the defendant
           may be released on his or her own recognizance. *** A failure to appear as required by such
           recognizance shall constitute an offense subject to the penalty provided in Section 32-10 of the
           Criminal Code of 2012 [(720 ILCS 5/32-10 (West 2016))] for violation of the bail bond, and any
           obligated sum fixed in the recognizance shall be forfeited and collected in accordance with
           subsection (g) of Section 110-7 of this Code.”

                                                     - 13 -
       on a $50,000 recognizance bond so that she could participate in inpatient substance abuse
       treatment at the White Oaks treatment center. Among other conditions, the bond included a
       requirement that, upon her release or discharge from the program at White Oaks, defendant
       “immediately return to the custody of the Whiteside County Jail, using the most direct route
       of travel and without delay or departure therefrom.” The bond also stated that defendant
       understood and “is on notice that if she fails to appear at the Whiteside County Jail or in court
       when required by the Court *** sentencing could proceed in her absence” and that “any
       violation of the conditions of this bond may result in [defendant] being subject to re-arrest and
       confinement.” The bond did not inform defendant that her failure to return to the jail could
       result in her arrest for the offense of escape.
¶ 69       On February 25, 2014, the circuit court modified defendant’s recognizance bond to permit
       her to reside at a halfway house known as Margaret Stutsman Lodge upon her release from
       White Oaks in order to receive “aftercare” treatment. The modified bond order continued to
       require defendant to “immediately return” to the Whiteside County Jail upon her release or
       discharge from the halfway house.
¶ 70       Defendant successfully completed the inpatient treatment program at White Oaks and was
       discharged on March 5, 2014, at which time she began residing at Margaret Stutsman Lodge.
       Importantly, at this time, defendant still had not been resentenced following the court’s
       September 6, 2013, finding that she had violated probation. Rather, she remained released on
       a $50,000 recognizance bond while awaiting resentencing. And, because defendant was not
       yet sentenced to any term of incarceration, the Whiteside County Jail had no lawful authority
       to detain defendant or control her movements. Instead, the legal authority to control
       defendant’s movements and defendant’s legal obligation to return to the jail stemmed solely
       from the circuit court’s modified bond order.
¶ 71       On June 5, 2014, defendant was discharged from Margaret Stutsman Lodge. Although the
       facility advised defendant that she was obligated by the terms of her bond to travel directly to
       the Whiteside County Jail upon her discharge, defendant did not do so. As a result, that same
       day the State filed an application to increase bond. 4 After hearing testimony from Whiteside
       County Court Services, the court issued a warrant for defendant’s arrest. Defendant
       surrendered herself to the jail nine days later, on June 14, 2014, at which time the warrant was
       served, returned, and filed.
¶ 72       On June 6, 2014, the day after the State filed its application to increase bond, the State
       charged defendant by information with committing “the offense of ESCAPE,” in violation of
       section 31-6(a) of the Criminal Code of 2012 (720 ILCS 5/31-6(a) (West 2014)). This
       provision provides, in relevant part, that a person commits the felony offense of escape if he
       or she “knowingly fails to report to a penal institution.” Id. The State alleged in the information
       that defendant “knowingly failed to report” to the Whiteside County Jail as required “in
       accordance with the terms and conditions of her Temporary Recognizance Bond.”


           4
             An application to increase bond may be filed by the State pursuant to section 110-6 of the Code of
       Criminal Procedure of 1963 (725 ILCS 5/110-6 (West 2014)). Section 110-6(b) provides that a
       violation of “any special conditions of bail as ordered by the court shall constitute grounds for the court”
       to increase the amount of bail, alter the conditions of bail, or, in some instances, revoke bail. Id. § 110-
       6(b).

                                                       - 14 -
¶ 73        A stipulated bench trial was held on September 23, 2014. 5 Defense counsel argued to the
       court that defendant was not guilty of escape under section 31-6(a). Counsel observed that the
       portion of the statute that defines escape as “fail[ing] to report to a penal institution” applies
       only when the defendant has been “convicted of a felony.” Counsel maintained that the failure
       to report provision has to “relate” to this felony. That is, according to counsel, a defendant is
       only guilty of failing to report to a penal institution under the escape statute if he or she fails
       to report for service of the sentence imposed for the felony. By way of example, counsel
       explained that if a defendant, after being convicted of a felony and sentenced to a term of
       imprisonment, is “given a stayed mittimus and they don’t show up, that is an escape.” If “a
       person doesn’t comply with the condition of [a] bond, that is not an escape.”
¶ 74        Counsel argued this had to be the correct understanding of the statute because otherwise
       the provision making it a felony offense to fail to report to a penal institution would apply to
       every defendant with a previous felony conviction. This would mean that every pretrial
       detainee with a felony conviction from a previous, unrelated offense, who is released on bond
       and who then violates the bond by failing to report, would be guilty of escape rather than a
       bond violation. Counsel contended this would be an absurd result and could not be what the
       legislature intended.
¶ 75        Turning to the facts of this case, defense counsel noted that defendant’s obligation to report
       to the jail did not stem from any sentence imposed. Rather, the obligation stemmed solely from
       the terms of the recognizance bond. Therefore, according to defense counsel, while defendant
       failed to comply with the terms of her recognizance bond, her failure to return to the Whiteside
       County Jail was not a failure to report for service of sentence and, thus, was not an escape.
¶ 76        In response to this argument, the court asked the prosecutor why defendant, who had not
       yet been sentenced and was released on a recognizance bond, was charged with escape, while
       in other cases where a defendant is admitted to bail while awaiting sentencing, the failure to
       appear is simply a violation of the bail bond. The court asked why these identical situations
       were being treated differently. The prosecutor responded that she believed the escape statute
       applies in all situations where a defendant has previously been convicted of a felony and a bail
       bond requires the defendant to report to jail. The prosecutor “couldn’t say why” it was
       sometimes charged as escape and sometimes not. The circuit court, after a brief recess, entered
       its ruling, finding defendant guilty of escape.
¶ 77        On appeal, the appellate court reversed defendant’s conviction. The appellate court began
       its analysis by noting that failing to report to a penal institution under section 31-6(a) is an
       escape and that this court has long held that “[t]o commit the offense of escape, a defendant
       must first be in custody.” 2017 IL App (3d) 140987, ¶ 11 (citing Campa, 217 Ill. 2d at 259).
       From this, the appellate court went on to explain that defendant could not have escaped from
       the Whiteside County Jail when she failed to report on June 5, 2014, because she was not in
       the custody of the jail at that time.

           5
            Prior to her trial for escape, on June 17, 2014, defendant’s probation was revoked, and she was
       sentenced to three years’ imprisonment and two years’ mandatory supervised release for the original
       burglary offense and a concurrent, one-year term of imprisonment and one year mandatory supervised
       release for unlawful use of a credit card. See 730 ILCS 5/5-6-4(e) (West 2014) (when probation is
       revoked, the circuit court “may impose any other sentence that was available *** at the time of initial
       sentencing”).

                                                     - 15 -
¶ 78       The appellate court noted that “custody” has been defined broadly by this court to include
       both physical and constructive custody. Id. Constructive custody means “ ‘custody of a person
       (such as a parolee or probationer) whose freedom is controlled by legal authority but who is
       not under direct physical control.’ ” Beachem, 229 Ill. 2d at 245 (quoting Black’s Law
       Dictionary 412 (8th ed. 2004)). Thus, a defendant who fails to report to a prison to serve a
       sentence defies the legal authority granted the prison by the sentencing order and, therefore,
       escapes from the prison’s constructive custody. In this case, however, the appellate court
       recognized that, when defendant was released on bond from the Whiteside County Jail, the jail
       had no legal authority of any sort, whether in the form of a sentencing order, mittimus, or order
       of commitment, that would have permitted the jail to detain defendant or control her
       movements. 2017 IL App (3d) 140987, ¶ 13. For this reason, defendant could not, and did not,
       disobey or defy any legal authority that the jail possessed over her when she failed to report
       back. Instead, the legal authority defendant violated was the circuit court’s bond order—a
       violation the jail had no way of knowing occurred. Therefore, the appellate court concluded,
       defendant was not in the custody of the jail (either physical or constructive) and could not have
       escaped from that penal institution when she failed to report. Rather, she committed a bond
       violation. This appeal followed.

¶ 79                                           ANALYSIS
¶ 80                                                 I
¶ 81       The question before this court is whether defendant’s knowing failure to report to the
       Whiteside County Jail as required by the terms of her recognizance bond constitutes an escape
       as defined under section 31-6(a) of the Criminal Code of 2012 (720 ILCS 5/31-6(a) (West
       2014)). Section 31-6(a) provides:
                   “(a) A person convicted of a felony or charged with the commission of a felony ***
               who intentionally escapes from any penal institution or from the custody of an
               employee of that institution commits a Class 2 felony; however, a person convicted of
               a felony *** who knowingly fails to report to a penal institution or to report for periodic
               imprisonment at any time or knowingly fails to return from furlough or from work and
               day release or who knowingly fails to abide by the terms of home confinement is guilty
               of a Class 3 felony.” Id.
¶ 82       The State contends the appellate court erred in reversing defendant’s conviction. According
       to the State, the plain language of the escape statute requires only that the State prove the
       defendant knowingly failed to report to a penal institution, regardless of why or how the
       obligation to report was imposed. In other words, in the State’s view, any and all failures to
       report to a penal institution are made felony offenses by the escape statute, regardless of
       whether the defendant is in the constructive custody of the penal institution. In so arguing, the
       State takes a dictionary approach to statutory interpretation. The word “report” means “to
       present oneself.” Webster’s Third New International Dictionary 1925 (1993). Defendant did
       not present herself to the Whiteside County Jail on the day of her discharge from the Margaret
       Stutsman Lodge. According to the State, “that should be the end of the inquiry.”
¶ 83       Defendant, in response, argues for a contextual reading of the term “fails to report to a
       penal institution.” Defendant maintains that, when read in context, it is clear that the term “fails
       to report to a penal institution” is meant to apply only in those instances when a convicted


                                                    - 16 -
       defendant fails to report to the penal institution for service of his or her sentence. This might
       occur, for example, when a defendant’s sentence of incarceration is stayed by the circuit court
       for a short time so that the defendant may attend to a personal or family matter before beginning
       to serve the sentence imposed and the defendant is ordered to report to prison sometime later.
       If the defendant does not report, then he or she will have escaped from the lawful authority of
       the prison to detain and control the defendant granted by the sentencing order, i.e., the
       defendant will have escaped from the constructive custody of the prison. Defendant maintains
       that it is only in this situation that the failure to report to a penal institution under section 31-
       6(a) constitutes an escape. I agree.
¶ 84        Determining the meaning of the term “fails to report to a penal institution” in section 31-
       6(a) presents an issue of statutory interpretation. The fundamental rule of statutory
       interpretation is to ascertain and give effect to the legislature’s intent. People v. Ward, 215 Ill.
       2d 317, 324 (2005). The best indicator of legislative intent is the statutory language, given its
       plain and ordinary meaning. People v. Alexander, 204 Ill. 2d 472, 485 (2003). Where the
       language is clear and unambiguous, it is given effect as written without resort to other aids of
       statutory interpretation. Peterson v. Wallach, 198 Ill. 2d 439, 445 (2002).
¶ 85        Contrary to the State’s contentions, determining whether a statutory “term is unambiguous
       *** does not turn solely on dictionary definitions of its component words.” Yates v. United
       States, 574 U.S. ___, ___, 135 S. Ct. 1074, 1081 (2015). Instead, “[t]he plainness or ambiguity
       of statutory language is determined [not only] by reference to the language itself, [but also by]
       the specific context in which that language is used, and the broader context of the statute as a
       whole.” Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997). In other words, the plain meaning
       rule requires that statutory terms always be considered in context. As the United States
       Supreme Court has stated, it is a “fundamental principle of statutory construction (and, indeed,
       of language itself) that the meaning of a word cannot be determined in isolation, but must be
       drawn from the context in which it is used. [Citations.]” Deal v. United States, 508 U.S. 129,
       132 (1993).
¶ 86        Corbett v. County of Lake, 2017 IL 121536, illustrates this point. In Corbett this court
       rejected a dictionary definition of the word “trail.” Based on the context of the statute at issue,
       we concluded that the word “trail” meant “primitive, rustic, or unimproved trail,” despite the
       fact that the words primitive, rustic, and unimproved did not appear in the statute. In so holding,
       we emphasized that “dissecting an individual word or phrase from a statutory provision and
       mechanically applying to it a dictionary definition is clearly not the best way of ascertaining
       legislative intent.” Id. ¶ 28; see also, e.g., Yates, 574 U.S. at ___, 135 S. Ct. at 1087 (holding,
       based on statutory context, that the term “tangible object” does not include fish); Gustafson v.
       Alloyd Co., 513 U.S. 561, 575 (1995) (based on statutory context, the term “any
       communication” means only public communication); United States v. Alvarez-Sanchez, 511
       U.S. 350, 358 (1994) (based on statutory context, the term “arrest or other detention” means
       only an arrest or detention for a violation of federal law).
¶ 87        When the term “fails to report to a penal institution” is read in context of the escape statute,
       as it must be, it is clear that defendant’s interpretation of the term is correct. First, and foremost,
       failing to report to a penal institution is, by definition, a type of escape. For almost 40 years,
       since Simmons, 88 Ill. 2d 270, this court has held that the plain and ordinary meaning of the



                                                     - 17 -
       term “escape,” as employed in the escape statute, means an intentional and unauthorized
       absence of a committed person from either physical or constructive custody.
¶ 88        In Simmons, this court considered whether a defendant who fails to return from an
       unaccompanied day release from a penal institution may be prosecuted for the offense of
       escape under section 31-6(a). The defendant in Simmons was committed to the Department of
       Corrections after being sentenced on several felonies. Id. at 271. He was eventually transferred
       to the Peoria Community Correctional Center and, on one occasion, was allowed six hours of
       “independent day release” to go shopping. Id. The defendant never returned from his shopping
       trip and was thereafter charged and convicted of escape under section 31-6(a). Id. This court
       affirmed. Id. at 279.
¶ 89        At the time of the defendant’s offense in Simmons, paragraph (a) of the escape statute
       contained only the first portion of the current statute. That is, the statute provided only that
       “ ‘(a) A person convicted of a felony, or charged with the commission of a felony who
       intentionally escapes from any penal institution commits a Class 2 felony.’ ” Id. at 272 (quoting
       Ill. Rev. Stat. 1977, ch. 38, ¶ 31-6(a)). Thus, to determine whether the defendant was properly
       found guilty, this court had to define the meaning of the term “escape.” This court held that
       “escape,” as used in section 31-6(a), should be given a “broad meaning.” Id. at 273. Borrowing
       a definition taken from the Unified Code of Corrections, this court held that “escape” means
       an “ ‘intentional and unauthorized absence’ of a committed person from the custody” of a penal
       institution. Id. at 272 (quoting Ill. Rev. Stat. 1977, ch. 38, ¶ 1003-1-2(i)).
¶ 90        This court then went on to hold that the defendant had been committed to the Peoria
       Community Correctional Center, a penal institution, and that he escaped from the custody of
       that institution when he failed to return from his shopping trip. The court explained:
                “However much the limits of his confinement were temporarily enlarged, or the
                restrictions on his conduct temporarily lessened, he was still legally in the custody of
                the Center, and had a legal duty to submit to that custody. When he exceeded the lawful
                limits of his liberty, whether by stepping across the invisible boundary around the
                shopping center or by standing still while the boundary, with the passage of time,
                shrank to the physical confines of the Peoria Community Correctional Center itself, he
                escaped from the Center.” (Emphasis added.) Id. at 273-74.
       The Simmons court recognized that the defendant, because he was still serving a sentence of
       incarceration, had a legal duty to submit to the authority of the Peoria Community Correctional
       Center, even if at times he was not physically within the confines of the center. This principle
       is known as constructive custody. Beachem, 229 Ill. 2d at 245.
¶ 91        Simmons expressly held that a failure to return is an escape from custody and, in so doing,
       adopted a straightforward principle: When a defendant is committed to a penal institution by
       virtue of a sentencing order, that order gives the institution the legal right to physically detain
       and control the defendant until the conclusion of his sentence. If, while serving his sentence,
       the defendant is temporarily released from physical custody and then fails to return to the
       institution, he has escaped from the institution’s lawful authority, i.e., escaped from
       constructive custody. As the Simmons court stated, when a defendant in these circumstances
       fails to return, he is doing nothing less than “evading his punishment” and is, therefore, guilty
       of escape. Simmons, 88 Ill. 2d at 278.



                                                   - 18 -
¶ 92       Since Simmons, this court has repeatedly reaffirmed that, to be guilty of escape under
       section 31-6(a), a defendant must absent himself from physical or constructive custody. In
       People v. Marble, 91 Ill. 2d 242 (1982), this court repeated the definition of escape adopted in
       Simmons and held that a defendant serving a term of imprisonment who fails to return from
       work release and a defendant serving a term of imprisonment who fails to return from an
       unescorted furlough are both guilty of escaping from the custody of a penal institution and are,
       therefore, guilty of escape under section 31-6(a). 6
¶ 93       In Campa, 217 Ill. 2d 243, this court again confirmed that escape is defined as an
       unauthorized absence from physical or constructive custody. In Campa, this court addressed
       whether a defendant in a county sheriff’s day reporting program was in custody for purposes
       of the speedy trial statute. In holding that he was, we relied heavily on the reasoning of
       Simmons and Marble. Id. at 255-59. We also examined the legislative history of the escape
       statute in detail—including the provision that defines escape as a failure to report to a penal
       institution—and expressly reaffirmed “that the failure to report for imprisonment constitutes
       escape.” Id. at 259. We then stated the following:
                    “Since escape is the unauthorized departure from custody (Simmons, 88 Ill. 2d at
                272-73), a defendant cannot escape unless he is first in custody. Thus, reference to the
                escape provision of the Criminal Code, and the amendments thereto, supports our
                construction of the term ‘custody’ as used in the speedy-trial statute. The escape statute
                shows that the legislature intended the crime of escape to evolve with the changing
                terms of detention used as part of the programs at our correctional institutions. A
                defendant must necessarily be in ‘custody’ while participating in these programs if he
                is to be held accountable for ‘escape’ for failure to comply with the terms of the
                programs.” Id.
       This understanding of the escape statute was confirmed yet again in Beachem where, once
       more, this court unanimously held that a “ ‘defendant cannot escape unless he is first in
       custody’ ” (Beachem, 229 Ill. 2d at 253 (quoting Campa, 217 Ill. 2d at 259)) and once more
       reaffirmed that escape from custody, whether physical or constructive, is the unifying principle
       that underlies all the forms of escape set forth in section 31-6(a).
¶ 94       For almost 40 years, this court has held that the plain and ordinary meaning of escape under
       section 31-6(a) means an intentional, unauthorized departure from physical or constructive
       custody. Failing to report to a penal institution is a type of escape. Thus, the State’s contention
       that this provision has nothing to do with constructive custody cannot be reconciled with this
       court’s long-standing holdings regarding the plain meaning of the term “escape” as used in the
       escape statute. This alone is reason to reject the State’s interpretation of section 31-6(a).
¶ 95       And there are additional concerns with the State’s statutory analysis—it is also at odds with
       the principle of noscitur a sociis (a word is known by the company it keeps). When considering
       statutory context, we rely on this principle to “avoid ascribing to one word a meaning so broad
       that it is inconsistent with its accompanying words, thus giving unintended breadth” to
       legislative enactments. (Internal quotation marks omitted.) Gustafson, 513 U.S. at 575; see also
       Misch v. Russell, 136 Ill. 22, 25 (1891) (“general and specific words which are capable of an

          6
            In 1983, shortly after Simmons and Marble were decided, the General Assembly added language
       to the escape statute that codified the decisions in those cases.

                                                   - 19 -
       analogous meaning being associated together, take color from each other, so that the general
       words are restricted to a sense analogous to the less general”).
¶ 96       Here, the second portion of section 36-1(a) (the portion after the semicolon) lists several
       other situations, in addition to failing to report to a penal institution, in which the failure to
       report or return is deemed an escape. These are sentences of periodic imprisonment (730 ILCS
       5/5-7-1 (West 2014)), furloughs (id. § 3-11-1), work and day releases (id. §§ 13-1 to 13-6),
       and terms of home confinement (id. § 5-6-3(b)(10)). All these statutory provisions address
       instances where a defendant’s failure to return or report would constitute a violation of a
       sentence and, thus, a breach of constructive custody. If, for example, a defendant is sentenced
       to a term of periodic imprisonment but then fails to report for the first required day of custody,
       then she has escaped from the lawful authority of the penal institution to control her movements
       granted by the circuit court’s sentencing order. In other words, just as in Simmons and Marble,
       she has escaped from the constructive custody of the penal institution. Simmons, 88 Ill. 2d 270;
       Marble, 91 Ill. 2d 242. The same is also true of furloughs, work and day release, and home
       confinement.
¶ 97       Given the context in which it appears, it is apparent the legislature intended the term “fails
       to report to a penal institution” to apply only when a defendant has been sentenced on a felony
       conviction and then fails to report to the penal institution for service of that sentence. In this
       situation, as in the other situations listed after the semicolon in the statute, the defendant would
       be in breach of constructive custody and, therefore, would be guilty of escape. To hold
       otherwise would require us to ignore the principle of noscitur a sociis and disregard the context
       in which the term “fails to report to a penal institution” appears. This would give an
       “unintended breadth” (Gustafson, 513 U.S. at 575) to the term that the legislature could not
       reasonably have intended.
¶ 98       Legislative history further confirms that the term “fails to report to a penal institution”
       applies only when a defendant fails to report for service of his sentence. In 1985, in Public Act
       84-1083 (eff. Dec. 2, 1985), the General Assembly amended section 31-6(a) of the escape
       statute to add both the failure to report to a penal institution and the failure to report for periodic
       imprisonment provisions. Public Act 84-1083 began its life as House Bill 332. This bill added
       the language making it an offense to fail to report for periodic imprisonment. Representative
       Cullerton explained:
                “Right. I just thought I’d try to clarify if there’s any confusion with regard to the
                Amendment. The purpose of the Bill was to provide that if someone was sentenced to
                periodic imprisonment and they didn’t show up for the first day that they were
                suppose[d] to appear that we deem that the offense of escape.” (Emphasis added.) 84th
                Ill. Gen. Assem., House Proceedings, Mar. 13, 1985, at 33 (statements of
                Representative Cullerton).
¶ 99       Senator Smith offered similar statements:
                “House Bill 332 covers a gap. [It] amends the Criminal Code for failure to report for
                periodic imprisonment. Someone who has received a sentence of periodic
                imprisonment and if they fail to report to begin their sentence, they have committed a
                crime ***. Nothing in the law presently makes it a crime for not showing up for the
                first day.” (Emphases added.) 84th Ill. Gen. Assem., Senate Proceedings, June 5, 1985,
                at 17 (statements of Senator Smith).


                                                     - 20 -
¶ 100       Subsequently, House Bill 332 was substituted with another, identical bill, Senate Bill 844.
        That bill was adopted by both houses and sent to then-Governor Thompson, who exercised his
        amendatory veto. In his veto message, Governor Thompson expressed full agreement with
        Senate Bill 844 but recommended that the legislature add to the bill the language “fails to
        report to a penal institution.” Journal of the Senate of the 84th Ill. Gen. Assem., at 7162; see I
        Final Legislative Synopsis and Digest of the 84th Ill. Gen. Assem. (No. 20), at 537. This
        recommendation was approved by both houses. Senator Dudycz explained the Governor’s
        recommendation when it was presented to the Senate:
                     “Thank you Mr. President. The Governor’s recommendation adds into the escape
                offense the failure to report to jail after being sentenced. I ask for a favorable vote on
                the motion to accept the Governor’s recommendations for change.” (Emphasis added.)
                84th Ill. Gen. Assem., Senate Proceedings, Oct. 16, 1985, at 78 (statements of Senator
                Dudycz).
¶ 101       We presume that the legislature amends a statute with knowledge of judicial decisions
        interpreting the statute. Hubble v. Bi-State Development Agency of the Illinois-Missouri
        Metropolitan District, 238 Ill. 2d 262, 273 (2010). Moreover, once “ ‘this court has construed
        a statute, that construction becomes, in effect, a part of the statute’ ” until the General
        Assembly changes it. Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19 (quoting
        Mitchell v. Mahin, 51 Ill. 2d 452, 456 (1972)). Clearly, at the time both of the failure to report
        provisions were added to section 31-6(a) of the escape statute, it was understood by the General
        Assembly that escape means an intentional and unauthorized absence of a committed person
        from either physical or constructive custody. And clearly, it was also understood by the
        General Assembly that the failure to report provisions were forms of escape, based on the
        failure of the defendant to comply with the authority granted a penal institution by a sentencing
        order. Accordingly, the General Assembly knew, as explained in Simmons and Marble, that
        the failure to report, like the failure to return, is a breach of constructive custody. Indeed,
        Senator Dudycz’s comments eliminate any doubt on this point.
¶ 102       And there is additional support for defendant’s construction of the term “fails to report to
        a penal institution.” This term only applies to those defendants who have been “convicted” of
        a felony. 720 ILCS 5/31-6(a) (West 2014). The word “convicted” does not have a fixed
        meaning. Depending on the context, it may refer to an adjudication of guilt or an adjudication
        of guilt and imposition of sentence. People v. Woods, 193 Ill. 2d 483, 487-88 (2000). The
        Criminal Code of 2012 itself defines the term “conviction” as “a judgment of conviction or
        sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense,
        rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try
        the case without a jury.” (Emphasis added.) 720 ILCS 5/2-5 (West 2014). The word
        “judgment,” in turn, is defined as “an adjudication by the court that the defendant is guilty or
        not guilty and if the adjudication is that the defendant is guilty it includes the sentence
        pronounced by the court.” (Emphasis added.) 725 ILCS 5/102-14 (West 2014).
¶ 103       Nothing in the context of the escape statute suggests that the legislature intended to depart
        from the statutory definitions of the words “convicted” and “judgment,” and nothing suggests
        that the word “convicted” as used in the escape statute means only an adjudication of guilt.
        Thus, the term “fails to report to a penal institution” applies only to those defendants who have
        been “convicted” of a felony, i.e., adjudicated guilty and sentenced to a term of incarceration.


                                                    - 21 -
        Further underscoring this point is the fact that the first portion of section 31-6(a) (which
        addresses the physical escape from the four walls of a penal institution) states that it applies to
        those persons who have been “convicted of a felony or charged with the commission of a
        felony.” 720 ILCS 5/31-6(a) (West 2014). The statutory meaning is apparent. The first portion
        of section 31-6(a) applies both to (1) those persons who are in a penal institution because they
        have been charged with a felony offense and are awaiting trial and to (2) those who are in a
        penal institution to serve a sentence. However, the second portion of section 31-6(a) applies
        only to those persons who have been sentenced to a term of incarceration. At the time she failed
        to return to the Whiteside County Jail, defendant in this case had not been sentenced to a term
        of incarceration, and the jail had no legal authority to detain her or control her movements.
        Accordingly, she was not “convicted” within the meaning of the escape statute and could not
        be guilty of failing to report.
¶ 104       The State’s interpretation of the term “fails to report to a penal institution” also omits any
        consideration of section 110-2 of the Code of Criminal Procedure of 1963 (725 ILCS 5/110-2
        (West 2014)). This provision governs recognizance bonds, the type of bond under which
        defendant was released, and provides explicit instructions on how to proceed if the defendant
        fails to appear as required by the bond. Section 110-2 states:
                 “A failure to appear as required by such recognizance shall constitute an offense subject
                 to the penalty provided in Section 32-10 of the Criminal Code of 2012 [(720 ILCS
                 5/32-10 (West 2014))] for violation of the bail bond, and any obligated sum fixed in
                 the recognizance shall be forfeited and collected in accordance with subsection (g) of
                 Section 110-7 of this Code [(725 ILCS 5/110-7(g) (West 2014))].” Id.
¶ 105       Subsection (g) of section 110-7 of the Code of Criminal Procedure of 1963 states that an
        order declaring the bail to be forfeited shall be entered by the court if the defendant does not
        comply with the conditions of the bail bond. Importantly, however, no monetary judgment may
        be entered for the State until 30 days have elapsed. Id. § 110-7(g). Similarly, section 32-10 of
        the Criminal Code of 2012, which is the statute that defines the criminal offense of “violation
        of bail bond,” states that any person who has been admitted to bail and has incurred a forfeiture
        of the bail commits the offense of violation of bail bond but only if the person “fails to surrender
        himself or herself within 30 days following the date of the forfeiture.” 720 ILCS 5/32-10(a)
        (West 2014).
¶ 106       Through its incorporation of section 32-10, section 110-2 provides a defendant who is
        released on a recognizance bond with a 30-day grace period after the return date set forth in
        the bond before the failure to return becomes a criminal offense. See People v. Costa, 2013 IL
        App (1st) 090833. Stated simply, a defendant has not committed a crime if she appears within
        30 days of the return date. Defendant in this case was released on a recognizance bond and
        appeared nine days after the return date on the bond. According to section 110-2, she was
        entitled to a 30-day grace period and, thus, under the plain terms of that provision, was not
        guilty of any criminal offense.
¶ 107       In light of the grace period provided in section 110-2, it is apparent that failing to limit the
        failure to report provision to situations involving constructive custody, and applying it in all
        situations where a defendant is released on a recognizance bond, would create a statutory
        conflict: On the one hand, the legislature has stated in section 110-2 that a defendant who fails
        to appear on the due date of a recognizance bond has a 30-day grace period and that returning


                                                     - 22 -
        9 days past the due date is not a criminal offense. Yet, on the other hand, according to the State,
        the legislature has also stated in the escape statute that a defendant who fails to appear on her
        due date does not have a 30-day grace period and that returning even 1 day past the due date
        is an immediate, felony offense.
¶ 108        This is not a minor problem. To avoid due process concerns, criminal statutes must give a
        person of ordinary intelligence a reasonable opportunity to know what conduct is prohibited
        so that he or she may act accordingly. People v. Howard, 2017 IL 120443, ¶ 25. The
        construction of the statute proposed by the State raises serious due process concerns because,
        under that construction, it is unclear whether defendant’s conduct is actually criminal. See,
        e.g., State v. McKown, 461 N.W.2d 720 (Minn. Ct. App. 1990). 7
¶ 109        Furthermore, as defendant’s trial counsel observed in the circuit court, the State’s
        construction of the term “fails to report to a penal institution” leads to overly broad results. In
        the State’s view, the term applies to every defendant who violates his bond by failing to report
        to a penal institution and who has a previous felony conviction. This means, according to the
        State, that every pretrial detainee with a felony conviction from a previous, unrelated offense
        who is released on bond and who then violates the bond by failing to report back to jail, would
        be guilty of escape rather than a bond violation. This would effectively nullify the violation of
        bond statute for pretrial detainees with a prior felony conviction. This cannot reasonably have
        been what the legislature intended.
¶ 110        We have an obligation, where reasonably possible, to construe statutes in such a way so as
        to affirm their constitutionality and avoid absurd results. Howard, 2017 IL 120443, ¶ 24.
        Limiting the term “fails to report to a penal institution” to situations involving constructive
        custody removes any concern regarding constitutional infirmity or absurd results and explains
        the relationship between the escape statute and section 110-2. The escape statute does not
        contain a 30-day grace period but, instead, treats failing to report to a penal institution as an
        immediate, felony offense. It does this because the statute applies only to those defendants who
        escape from the constructive custody of a penal institution after being committed to the
        institution following sentencing. In short, failing to report for service of sentence is a more
        serious offense than simply failing to report as required by a recognizance bond and, logically,
        is treated more seriously.
¶ 111        Finally, the State’s contention that the term “fails to report to a penal institution” should be
        given the broadest construction disregards the rule of lenity. This rule provides that, when “a
        reasonable doubt persists about a statute’s intended scope even after resort to ‘the language
        and structure, legislative history, and motivating policies’ of the statute” (emphasis in original)
        (Moskal v. United States, 498 U.S. 103, 108 (1990) (quoting Bifulco v. United States, 447 U.S.
        381, 387 (1980))), we must resolve that doubt in favor of the defendant rather than imputing
        to the General Assembly an “ ‘undeclared will’ ” to criminalize conduct (United States v.
        Santos, 553 U.S. 507, 515 (2008) (quoting Bell v. United States, 349 U.S. 81, 83 (1955))). See
        People v. Davis, 199 Ill. 2d 130, 140 (2002) (“where a criminal statute is capable of two

            7
              Defendant was never informed by any authority that her failure to return to the Whiteside County
        Jail could be prosecuted as an escape. In a letter written to the circuit court before her trial for escape,
        defendant stated that she knew she was violating her bond when she did not return to the jail and
        apologized for her actions. However, she stated that she “didn’t realize I was committing another
        offense, especially escape.”

                                                        - 23 -
        constructions, courts must adopt the one that operates in favor of the accused”). The rule of
        lenity ensures that criminal statutes will provide fair warning of what constitutes criminal
        conduct, minimizes the risk of arbitrary enforcement, and strikes the appropriate balance
        between the legislature and the judicial branch in defining criminal liability. Yates, 574 U.S. at
        ___, 135 S. Ct. at 1088.
¶ 112       At a minimum, the points I have outlined above raise an objectively reasonable question
        as to whether a narrow or broad construction should be given to the term “fails to report to a
        penal institution” in the escape statute. Accordingly, the rule of lenity compels the conclusion
        that the term should be construed narrowly in favor of defendant.
¶ 113       In my view, the legislature’s intent is clear. The term “fails to report to a penal institution”
        in the escape statute applies only when a convicted person escapes from constructive custody.
        This means the provision applies only when the person fails to report to the penal institution
        for service of sentence and not otherwise. In this case, defendant was ordered to return to the
        Whiteside County Jail by the terms of her recognizance bond, not a sentencing order.
        Defendant did not escape from the constructive custody of the jail. The judgment of the
        appellate court should, therefore, be affirmed.

¶ 114                                                     II
¶ 115       The majority, however, reverses the judgment of the appellate court. In so holding, the
        majority explains that
                 “section 31-6(a) is divided into two independent clauses separated by a semicolon, with
                 the second clause beginning with the word ‘however.’ The first clause contains an
                 escape from custody provision, and the second clause includes a knowing failure to
                 report provision. The word ‘custody’ appears only in the first provision, which involves
                 escape from the custody of a penal institution or its employee. The word ‘custody’ is
                 absent from the failure to report provision.” Supra ¶ 23.
¶ 116       The majority then observes that, “ ‘[w]hen the legislature includes particular language in
        one section of a statute but omits it in another section of the same statute, courts presume that
        the legislature acted intentionally and purposely in the inclusion or exclusion [citations] and
        that the legislature intended different meanings and results [citations].’ ” Supra ¶ 23 (quoting
        Chicago Teachers Union, Local No. 1 v. Board of Education of the City of Chicago, 2012 IL
        112566, ¶ 24). From this, the majority concludes that it cannot “presume that the legislature
        intended to include” an element of custody in the definitions of escape that appear after the
        semicolon in section 31-6(a). Supra ¶ 24. The majority states that it “will not assign the same
        meaning to these two provisions of section 31-6(a) or engraft the custody element of the escape
        from custody provision onto the failure to report provision.” Supra ¶ 24. In short, according to
        the majority, custody plays no role in any of the versions of escape that appear in the second
        portion of section 31-6(a) and, thus, is not an element of the offense at issue here. I disagree.
¶ 117       The concept of custody, specifically constructive custody, is inherent in each of the
        offenses listed after the semicolon in section 31-6(a). Apart from failing to report to a penal
        institution, the offenses listed are failing to report for a sentence of periodic imprisonment (730
        ILCS 5/5-7-1 (West 2014)), failing to return from a furlough (id. § 3-11-1), failing to return
        from work or day release (id. §§ 13-1 to 13-6), and failing to abide by the terms of home
        confinement (id. § 5-6-3(b)(10)). In each of these situations, a sentence has been imposed on

                                                     - 24 -
        the defendant. In each of these situations, the defendant’s failure to return or report would
        constitute a violation of a sentence and, thus, by definition would amount to a breach of
        constructive custody. This was the point that was made in Simmons. If a defendant is sentenced
        to a term of periodic imprisonment, this means she has “a legal duty to submit to that custody.”
        Simmons, 88 Ill. 2d at 273. If she fails to report for the first required day of custody, then she
        has escaped from the lawful authority of the penal institution to control her movements granted
        by the circuit court’s sentencing order. That is, she has escaped from the constructive custody
        of the penal institution. Simmons, 88 Ill. 2d 270; Marble, 91 Ill. 2d 242. The same analysis also
        applies to furloughs, work and day release, and home confinement. Thus to state, as the
        majority does, that custody is not a part of any of the offenses listed in the second part of
        section 31-6(a) is plainly incorrect.
¶ 118       To be sure, the General Assembly has divided section 31-6(a) into two sections, separated
        by a semicolon. But this is not because the offenses listed after the semicolon are completely
        unrelated offenses that have nothing to do with long-standing concepts of custody or escape.
        Rather, these offenses are set off by a semicolon because they have been given a lesser penalty.
        Breaches of constructive custody, such as failing to return from a furlough or failing to report
        for periodic imprisonment, are inherently less dangerous acts than breaking out of the physical
        confines of a prison. It is therefore entirely appropriate and logical that the General Assembly
        would separate the two types of escape and penalize breaches of constructive custody as Class
        3 felonies while penalizing breaches of physical custody as Class 2 felonies. See, e.g., 83d Ill.
        Gen. Assem., House Proceedings, June 21, 1983, at 201 (statements of Representative
        Cullerton) (noting that it “makes sense” to provide a lesser penalty for someone who fails to
        return from work release than for someone who escapes from prison).
¶ 119       The majority fundamentally misconstrues the meaning of constructive custody and,
        therefore, incorrectly disregards the context of section 31-6(a). The term “fails to report to a
        penal institution” appears on a list that contains nothing but offenses that involve escape from
        constructive custody. There is no reason why the offense of failing to report to a penal
        institution should be interpreted any differently.
¶ 120       Other aspects of the majority’s reasoning are equally unpersuasive. The majority agrees
        that, in section 31-6, “the legislature has forged a single offense of escape.” Supra ¶ 22. Nor is
        there any dispute that this court has held, for close to 40 years, that the plain and ordinary
        meaning of the word “escape” means an intentional, unauthorized departure from either
        physical or constructive custody. Yet, with respect to the offenses of failing to report to a penal
        institution and failing to report for periodic imprisonment, the majority concludes that the
        “offense of escape *** does not include custody as an element.” Supra ¶ 47. In other words,
        according to the majority, with respect to these provisions, “escape” does not mean “escape.”
¶ 121       Recognizing this problem, the majority takes the exceptional step of “abrogat[ing]” a
        sentence from Campa that defines escape as the unauthorized departure from custody. Supra
        ¶ 41. This is problematic for several reasons. First, the definition set forth in Campa was taken
        from our earlier decision in Simmons, and the analysis and holding of Simmons rest on that
        understanding of escape. Simmons, 88 Ill. 2d at 272-73. Thus, the majority is not simply
        “abrogating” a sentence in a single opinion of this court, it is overruling long-standing
        precedent. The majority makes no mention of stare decisis and makes no attempt to justify its
        actions under that doctrine. Further, at the same time the majority abrogates Campa and


                                                    - 25 -
        overrules Simmons, it leaves in place Marble and Beachem, two cases that also hold that escape
        is the unauthorized departure from custody. Thus, the majority’s abrogation of Campa, instead
        of providing clarity, leaves the law of escape in a state of considerable confusion.
¶ 122        The majority takes extraordinary measures to reach the conclusion that the offense of
        failing to report to a penal institution does not contain a custody element. The majority
        unnecessarily overturns long-standing case law when, properly understood, our case law and
        section 31-6(a) are completely consistent.
¶ 123        The majority also points to legislative history to support its conclusion that custody is not
        a part of the offense of failing to report to a penal institution. Here, too, the majority errs. The
        majority quotes the following statement from Senator Smith:
                 “House Bill 332 covers a gap. [It] amends the Criminal Code for failure to report for
                 periodic imprisonment. Someone who has received a sentence of periodic
                 imprisonment and if they fail to report to begin their sentence, they have committed a
                 crime ***. Nothing in the law presently makes it a crime for not showing up for the
                 first day.” 84th Ill. Gen. Assem., Senate Proceedings, June 5, 1985, at 17 (statements
                 of Senator Smith).
        See supra ¶ 36. According to the majority, this statement shows the intent of the legislature to
        establish an offense called “escape” that has nothing to do with custody. Supra ¶¶ 36-43.
        However, the opposite is true. As Senator Smith stated, periodic imprisonment is a sentence.
        A person who fails to report for periodic imprisonment has, therefore, violated the terms of his
        or her sentence and evaded the lawful authority of the penal institution. This is the definition
        of a breach of constructive custody.
¶ 124        Further, the legislative history quoted by the majority addresses only the offense of failing
        to report for periodic imprisonment, not failing to report to a penal institution, the offense at
        issue here. And that leads to a troubling aspect of the majority opinion. There is one statement
        in the legislative record that relates directly to the offense of failing to report to a penal
        institution. After then-Governor Thompson proposed adding the language setting out the
        offense, Senator Dudycz stated the following:
                      “Thank you Mr. President. The Governor’s recommendation adds into the escape
                 offense the failure to report to jail after being sentenced. I ask for a favorable vote on
                 the motion to accept the Governor’s recommendations for change.” (Emphasis added.)
                 84th Ill. Gen. Assem., Senate Proceedings, Oct. 16, 1985, at 78 (statements of Senator
                 Dudycz).
        This statement should eliminate any doubt that the term “fails to report to a penal institution”
        means “fails to report for service of sentence.” Yet the majority chooses not to mention this
        quote. There is no justification for this.
¶ 125        For the foregoing reasons, I respectfully dissent.

¶ 126      CHIEF JUSTICE KARMEIER and JUSTICE THEIS join in this dissent.




                                                     - 26 -